Sherwood, C. J.
(dissenting). — Plaintiff, who is-a widow, some fifty-six years of age, and a dress-maker by occupation, brings her suit for damages against both the street-car company and the Missouri Pacific Railway Company, for injuries received by her in consequence of jumping from a car of the former, on which, she was a passenger.
Omitting formal portions, the petition is the following : “That on or about the fifteenth day of June,. 1887, the defendant, the People’s Railway Company,. *255received plaintiff in one of its cars as a passenger ; that said car was proceeding along Fourth street, a public street of said city at a point near Poplar street; that at Poplar street said defendant’s track crosses the track of the other defendant, the Missouri Pacific Railway Company; that at the place where said tracks cross each other and on said public street the defendant, the Missouri Pacific Railway Company, has erected certain movable barriers, which it is its duty to close in a careful manner and sufficiently in advance of the approach of its trains, to give timely warning to vehicles and persons traveling upon said Fourth street of the approach of its trains ; that when said car on which the defendant, the People’s Railway Company, was transporting plaintiff approached said Poplar street ■a locomotive and a train of defendant, the Missouri Pacific Railway Company, was approaching Fourth street in such a manner as could have been perceived by the employe of the said People’s Railway Company, and it became the duty of said defendant to exercise great care in approaching said Poplar street and to avoid collision between its car and the locomotive of said defendant, the Missouri Pacific Railway Company.
“But defendant, the People’s Railway Company, in •utter disregard of its duty towards its passengers didby its agents and servants carelessly drive said car on until it reached said railway crossing, and placed said car carelessly in close proximity to the moving locomotive of said other defendant as it approached said car, and subjected the limbs and lives of its passengers to great peril; that by reason thereof a collision seemed inevitable and plaintiff being thus exposed to great danger and believing her life to be in peril and deeming it unsafe to longer remain upon said car jumped from the •same in order to free herself from said danger, and in so doing broke her leg and otherwise greatly wounded ■and bruised her person, and received a severe mental shock from being put in such great peril.
*256“That at the time when said defendant, the People’s. Railway Company, thus carelessly and negligently drove-said car in such close proximity to the moving locomotive of defendant, the Missouri Pacific Railway Company, the latter defendant with great negligence in the-management of its said barriers and locomotive, after the peril of plaintiff was discovered, not having closed its barriers in a timely mannner, began and continued to shut down said barriers upon the horses of the car in and upon the car which plaintiff was being carried, causing said barriers to inclose said car and horses-carelessly between them and in front of said locomotive which continued to move on toward said car,, and cause one of said barriers to become entangled-in said car and render it seemingly impossible to prevent a collision between said car and said locomotive, thereby adding to the peril and anguish of plaintiff.” Damages in the sum of $10,000 were asked.
The answer of the People’s Railway Company or Street Car Company, after interposing a general denial, is as follows : * * * “ That any injuries which plaintiff may have sustained on the occasion described in the petition were caused by her own conduct in needlessly and carelessly jumping from said car while the same was in motion at the time and place alleged ; and defendant says that plaintiff would not have been injured in any manner had she retained her seat upon this defendant’s, car; and this defendant further says that the alleged injuries, if any, were not caused by the negligence of this defendant or any of its agents or servants as charged in the petition.
“ * * * That any injuries which plaintiff may have sustained on the occasion referred to in the-petition were caused by the concurring negligence and improper conduct of plaintiff and of defendant, the Missouri Pacific Railway Company, in this : That upon the occasion aforesaid the agent and servant of the-*257Missouri Pacific Railway Company, whose duty it was to display a signal or close the movable gates on the approach of locomotives or trains of cars at the intersection of Fourth and Poplar streets, failed to give any signal on the occasion referred to in the petition, and also delayed the closing of said gates until this defendant’ s horse car had already reached near the intersection of Poplar street, and was about to cross the same when he began to lower said gates, and ordered this defendant’s driver to go on and cross over the railroad tracks so that he might proceed with the closing thereof, which this defendant’s driver did; but in the meantime plaintiff unnecessarily and negligently jumped from said car while said car wTas still in motion although there was no danger in fact.”
The answer of the Missouri Pacific Railway Company was in effect a general denial, and also a plea that plaintiff’s injuries were caused by her own carelessness and negligence, directly contributing to produce the same.
At the time the accident in question occurred, the People’s Railway Company operated a line of horse cars on a double track running north and south on Fourth street in the city of St. Louis; the Missouri Pacific Railway Company operated a steam railroad along a single track on Poplar street, running east and west. The tracks of the respective companies intersect each other at Poplar street, and there the Missouri Pacific Railway maintains certain movable gates or barriers which it lowers across Fourth street at the approach of its trains and raises after they have crossed said street. Fourth street is a much traveled thoroughfare. Owing to intervening buildings, approaching trains on Poplar street cannot be seen from Fourth street except near the intersection of the two streets.
The gates operated by the Missouri Pacific Railway company are in the shape of long poles or barriers, *258standing upright on the east side of Fourth street when the track is clear, and which are lowered westwardly to a horizontal position across Fourth street when a train is about to cross; they can be thus raised or lowered in one or two seconds ; they are in charge of a gatekeeper, employed by the Missouri Pacific Railway Company and under its sole control. There was one such pole on the north and one on the south side of the Missouri Pacific Railway track. These gates or barriers have been in position and were habitually operated by the Missouri Pacific Railway Company for a long time prior to the accident here in controversy, and were relied upon by those operating street cars, and the public generally, in approaching the track of the steam railway as a warning and protection against approaching trains.
Poplar street at the point mentioned is twenty-one feet from curb to curb, and Fourth street forty-nine feet and eight inches at that point between curbs. At the time of the occurrence in controversy, there were some forty-five passengers on the street car, which was an open one, used in the summer time.
In addition to the facts already stated the following, it is believed, will furnish the other salient facts necessary to a proper understanding and determination of the cause: The driver of the horse car on which plaintiff was riding began drawing the brake and ‘£ slowed up’ ’ as usual about midway of the block as he approached Poplar street going south; he saw no signal and the gates were up ; the car then moved on slowly, so slowly, the driver testifies, that he could have stopped it within a space of five feet if he had wanted to. At this time he could not see the Poplar street track west of Fourth street, but he kept his eye on the gatekeeper and the barriers. When the team reached the Poplar street track, and the front platform of the car was about on a line with the northern gate, and not until then, the gatekeeper begán to lower the gate over the car, at the *259same time hallooing to the driver to go ahead, or hurry up, or words to that effect; at the same time the driver saw a locomotive coming east on Poplar street from the direction of Fifth street, — it was then over half a block away and was approaching very slowly; as the engineer testifies, could have been stopped within a few feet; indeed, its motion was so slow as scarcely to be perceptible ; so that some of the witnesses testify, it stood still. There was no train attached to the locomotive, and it is undisputed that it was under complete control.
. When the gatekeeper began to lower the north gate over the passing horse car and sang out to the driver to “ go on, go on,” the latter threw off the brake, started .up his team, crossed the railway track and came to a full stop when he had passed, and when the rear of the car was about twenty feet south of Poplar street. After the horse car had crossed and the track was clear, both, gates were let down, and the locomotive slowly passed along, crossing Fourth street on its way towards the river.
In the meantime as the street car was about to cross, the Poplar street or railway track, a cry of alarm was, heard ; this it seems came from one of the passengers, who when that point was reached, according to the plaintiff’s testimony, raised up and screamed out, “ My God, we will all be killed,” when she turned, saw the engine coming and jumped from the car, falling in between the tracks of the railroad and receiving the injuries complained of. She was the. only passenger injured. Some of the passengers, about ten in number, got off, or jumped off, the car ; the others remaining in their seats, among them a lady, Mrs. Peck, who testifies, that as the car got on the railroad track on Poplar street, some one hallooed “Get out of there that this sound proceeded from the direction where the flag man stood, :i. e., on the northeast corner of the intersection of the two streets; that she sat on the.right-hand side of the *260car, on the third seat from the front, and did not notice anyone in front of her jump off the car ; that the driver was cool and collected and had his team and the brakes of the car well in hand, and'under perfect control, until after they had passed over the railroad track ; that she ‘ ‘ did not hear any screams until they got onto the trade; that she did not jump off the car because she did not see ■any reason for doing so;” that after the driver stopped, or nearly stopped, his carat the northern barrier or gate, he did not stop again until he had driven across the railroad track some twenty feet, and some twenty feet south of it, and when he stopped the car she looked up and saw the engine which was half a block away, or about one hundred and fifty feet.
There was a diversity of opinion as to the distance the engine was away at the time the street car crossed the track, some witnesses giving the distance at forty or fifty feet, some one hundred feet, some thirty to fifty yards ; but the majority, it seems, placed the distance at half a block, and two witnesses who took note of where the engine came to a full stop, at the time the .street car crossed the railroad track, and afterwards measured the distance, state that it was one hundred and thirty-five feet. This testimony should certainly have far greater weight than mere hasty surmises or guesses as to the distance of a coming engine. There was a difference of opinion among the witnesses as to whether the car after starting south from the north barrier or gate stopped before it reached a point twenty feet south of the railroad track ; but the preponderance of the testimony is to the effect it did not stop until said last point was reached.
During the examination of witnesses, objections were taken by defendant’s counsel, as to how other passengers acted, and as to what they said at the time of the accident.
The above is believed to be a substantial summary of the testimony in the cause.
*261I. The claim of the People’,s Railway Company, that its instruction in the nature of a demurrer to the evidence should have been given, is the first point to be considered.
Was that company guilty of negligence warranting a recovery? Certainly the facts in evidence do not seem to disclose any negligence whatever on the part of the driver of the street car. He seems on the contrary to have exercised, in the circumstances disclosed, a degree of care commensurate with the exigency of the situation, and with the duty which a carrier of passengers owes to them. Flagmen or watchmen or gatemen, by whatever name designated, are the agents of the company employing them, and a person approaching a railroad crossing has a right to rely upon either the acts, indications or words of such agents when attempting or about to cross a railroad track, and is not guilty of any degree of negligence in placing such reliance upon the words or verbal acts of such servants of railroad corporations. Beach, Contrib. Neg., p. 199; Wharton, Neg. [2 Ed.] sec. 387; Lunt v. Railroad, 1 L. R. Q. B. 277; Warren v. Railroad, 8 Allen, 227; Pierce on Railroads, 329, and cases cited. But, of course, any invitation, either express or by signals, on the part of the servants of a railroad company would not authorize an ordinary traveler to recklessly expose himself to patent danger. Pierce on Railways, 329, and cases cited.
The same principle obviously must apply even to carriers of passengers, who with equal necessity must rely upon the vigilance and faithfulness of those servants of railroad companies on whom is cast the duty in our large cities of guarding crossings of the character now under discussion. The case of Railroad v. Boyer, 2 Am. & Eng. R. R. Cases, 172, does not at all militate against this view; for there, the driver of the street cart hough beckoned by the flagman of the railroad *262company to “ come' on,” yet at the same time he was expressly warned of the danger by a passer-by, but in spite of this warning and of an unobstructed view of the railroad track, which he might have had, ventured to attempt to cross the same ; in which case it was properly held that his act was one of gross negligence. See note to that case.
The facts heretofore stated bring this case fully within the operation of the principle already asserted, since the driver of the street car had no opportunity of seeing the whereabouts of the engine, and, therefore, had the right to rely in all confidence upon the acts and commands of the flagman at the time they were given, and to continue his car in motion even after he saw the slowly approaching engine; for assuredly there was nothing either in the appearance or nearness of that engine to give any token whatever to his practiced eye of impending danger; moreover, he had the right to presume that the engineer would so operate his engine that the street car would not be struck by it. Peck v. Railroad, 50 Conn. 379. Taking this view of the point, it must be ruled that the evidence in this cause establishes no liability whatever against the People’s Railway Company, and that in consequence of this the instruction asked by that company, in the nature of a demurrer to the evidence, should have been given.
II. The next point for consideration is the duty the Missouri Pacific Railway Company owed to the plaintiff. This duty obviously was not of such a high nature and extraordinary character as that owed by a carrier to its passengers ; but only a duty measured by the term “ ordinary careP Beach, Contrib. Neg., pp. 153, 190, 191, 195; Doss v. Railroad, 59 Mo. 27; Dougherty v. Railroad, 97 Mo. 647. That care of this sort was exercised by the Missouri Pacific Railway Company, so far as concerned the management of its engine, is conceded by the instructions asked by the *263plaintiff and given by the court. It stands confessed then upon this record that no negligence is imputable to that company by reason of its engine pursuing its accustomed course on that occasion.
III. The only question then left remaining is whether the Missouri Pacific Railway Company was guilty of actionable negligence in respect of the management of its gates by its watchman. In order for the plaintiff to recover against that company, it must appear not only that that company was guilty of negligence in relation to its gates, but that Such negligence directly occasioned the injury complained of. Now, if the engineer was guilty of no negligence in the management of his engine, keeping it as he did almost stationary and under perfect control, it would seem that the gatekeeper was not negligent in ordering the driver of the street car to do that which he might do and did do in perfect safety.
But granting that the gatekeeper was negligent, by what standard shall his negligence be measured % Was anything more due from him than as the representative of his employer, i. e., “ordinary care ? ” But granting further that the same high degree of care was due to plaintiff from the gatekeeper in his representative capacity, that is due by a common carrier to its passengers, upon what sound or rational basis can the liability of the Missouri Pacific Railway company be placed % In order to ascertain this it is proper to consult and to ■consider the authorities, and this will be presently done. Meanwhile, it will be conceded that the exclamations made by the fellow passengers of the plaintiff at the time she jumped off the street car and fell upon the railroad track were competent evidence being part of the res gestee ; for this is shown by abundant authority cited by her counsel.
It will be conceded, also, for so are all the authorities, that if a person is placed in a situation of peril by *264the negligent act of another, and, in order to avoid that peril he adopts a perilous alternative in endeavoring to-escape imminent peril, that then such endeavor will not constitute contributory- negligence, if the danger be brought about by the defendant’s negligence, provided that the act done was such as ordinarily prudent persons might have been expected to do in like circumstances, even though the injury would not have happened if the attempt to escape had not been made. Beach, Contributory Neg. 43-44, and cases cited ; Whit-taker’s Smith’s Neg. 392, and cases cited; Story on Bailments [9 Ed.] sec. 598, and cases cited.
But it must be borne in mind that in order to justify such incurring of a new peril in the endeavor to-avoid a former one there are two essentials to a recovery First, the position from which escape is sought must be one of imminent or apparently imminent danger, such as admits of no delay in taking action, and such as would in like circumstances naturally arouse the fears of a person of oi’dinary prudence and self-possession ; second, the fault of placing the party injured in such perilous position must rest with the defendant, and be directly occasioned by his negligence.
This view is very well illustrated by an early case on the subject, where Lord Ellenborough, in charging-the jury, said : “To enable the plaintiff to sustain the-action it is not necessary that he should have been thrown off the coach ; it is sufficient if he was placed,, by the misconduct of the defendant, in such a situation as obliged him to adopt the alternative of a dangerous leap, or to remain at certain peril; if that position was occasioned1 by the default of the defendant, the action may be supported. On the other hand, if the plaintiff ’s act resulted from a rash apprehension of danger, which did not exist, and the injury which he sustained is to be attributed to rashness and imprudence he is not entitled to recover. * * * A coach proprietor *265certainly is not to be responsible for the rashness and imprudence of a passenger ; it must appear that there existed a reasonable cause for alarm.” Jones v. Boyce, 1 Star. 483.
That case was approvingly followed in that of Stokes v. Saltonstall, 13 Pet. 181, which presented similar features of fact for adjudication. Jones v. Boyce, supra, was followed in Ingalls v. Bills, 9 Met. (Mass.) 1, and the point ruled the same way. There, the words, “reasonable precaution” and “prudent precaution,” were applied to the act *of leaping from a stage coach, where an axletree had broken and a hind wheel came off, causing the coach to settle down on one side as if about to be overset. These ■ early cases in England and this country are generally followed and the substance of the rulings in them is given in the formula above stated. Occasionally, perhaps, there may be found departures from that formula; but the great current of authority flows in the direction heretofore indicated.
Thus in Coulter v. Express Co., 56 N. Y. 585, the plaintiff was walking upon the sidewalk when an express wagon of the defendant company driven rapidly upon the sidewalk came so quickly up behind her that she had no time to look around, but instinctively sprang aside to escape the impending danger, and, in so doing, struck her head against a wall receiving injuries, and it was ruled in affirmance of the judgment, that, if she had time to look around before jumping in order to discover the cause of her sudden alarm, it was her duty to do so; otherwise her instinctive effort to avoid the danger would not defeat her right to a recovery, nor diminish the defendant’s previously incurred responsibility arising from his negligent act.
The case of Twomley v. Railroad, 69 N. Y. 158, much relied on by plaintiff, was of this nature : The plaintiff was a passenger on a street car, the route of *266which crossed a railroad track. Just as the street car approached that track, upon which an express train was approaching with the speed customary to such trains, the driver stopped to allow a passenger to alight. Had he- remained stationary,- the train could have passed; but he recklessly whipped up his horses and drove on the railroad track in front of the fast moving train. All of the passengers in the car, with one exception, perceiving the danger, rushed out and jumped from the car; the plaintiff in doing so fell and was injured, and the car passed over the track just in time to escape the engine, which the engineer, by promptly reversing and by putting on brakes, barely succeeded in preventing a collision with the car, and the plaintiff was held entitled to recover; the propriety of which decision cannot be doubted, since all the elements of a great and impending peril were present; a peril produced by the recklessly negligent act of the street-car driver ; a peril, too, well calculated to disconcert- the highest self-possession and appal the stoutest heart.
The case of Buel v. Railroad, 31 N. Y. 314, is one of similar sort. There, a passenger on a train, which was proceeding west, saw another train coming on the same track, towards the one on which he was at an unusual rate of speed, i. e., about twenty-five miles an hour. Strenuous efforts were made by reversing the engine attached to the plaintiff’s train to avert a collision, but without avail, for the collision occurred, driving the cars of one of the trains from forty to sixty rods over the ties killing one man on the eastward bound train, jamming up the westward bound train and breaking off some of the platforms of the cars. Upon seeing the approaching train and men jumping from other cars to avoid impending danger, the plaintiff left his seat, rushed to the forward door of the car, and stepped one foot upon the platform at the instant of the collision, and of his injury. And it was held that the *267railway company was guilty of the grossest negligence in allowing the collision to occur in the circumstances there stated, and of the plaintiff it was aptly said: 4‘His act was not the result of a rash apprehension of danger that did not exist.” Other cases instanced for plaintiff announce the same principle. But it is believed that those cases do not parallel the present one in its salient facts and features.
Here, according to the plaintiff’s own statement which is an admission as well as testimony, neither the acts of the gatekeeper in raising or lowering his gates, nor his words to the driver to “go on, go on,” excited any alarm in her breast; and she only became alarmed “when the driver got to the Poplar street track or about there (and) some one raised up and screamed out, 4My Gfod, we will all be killed,’ when she turned, looked, saw the engine coming, and jumped from the car.”
But the engine and its management as already indicated have been entirely eliminated from this case, as factors of negligence. There was no mismanagement in any respect about it. It is evident beyond dispute from plaintiff’s own testimony that she made that engine the main element of her hasty action, and but for its presence on that occasion she would not have jumped from the car. The question then arises, do the facts in this case resemble those from which quotations have already been approvingly made, or do they not indicate on the part of the plaintiff nota “reasonable precaution” in acting as she did, but rather “a rash apprehension of danger which did not exist” Jones v. Boyce, supra.
It would seem from both authority and reason that the answer to this question must be one unfavorable to the plaintiff ; for it cannot be claimed that any real or any apparently imminent danger existed, such as would, under the authorities quoted, authorize or justify the plaintiff’s inconsiderate and imprudent action. *268Certainly even a common carrier is not responsible in damages for the consequences growing out of a sudden, senseless and unfounded panic; and by the stronger reason the Missouri Pacific Railway Company, owing only to plaintiff the duty of ordinary care, would not be responsible for such consequences.
In some respects this case resembles that of Peck v. Railroad, supra, where a husband drove out with his wife in a phaeton on a street that crossed a railroad track. In endeavoring to go through the gate which protected that track, the wheel of the phaeton was momentarily caught in the gate as it swung to be closed, just as the husband attempted to drive through, but the wife, becoming alarmed at the sight of the engine and the attempted closing of-the gates, sprang out and was injured. The husband drove safely across the track, and it was held that the act of the wife in jumping out was needless, Culver, J., remarking: “If Mrs. Peck had remained in the carriage she would have passed safely across, as did her husband. She misjudged. She was in no real danger, and there was no more reason for her jumping out of the carriage than there was for her husband. She could see the locomotive, and might have known as well as her husband that the engineer would not start his train so long as the team was in danger of being struck by it.” Other cases may be instanced, where, upon facts substantially similar in their bearing and effect, similar judicial conclusions have been reached.
Thus in Railroad v. Wallen, 65 Tex. 568 ; 26 Am. & Eng. R. R. Cases, 219, the “plaintiff and his wife were passengers on a train on defendant’s road which stopped between two stations and remained standing for about an hour. While the train was so standing another passenger called out: ‘Here comes a train right on us.’ Other passengers jumped to their feet and scrambled to get out of the car door. Plaintiff looked through the *269rear door and saw a freight train coming toward the passenger train and about three hundred or four hundred yards off. He called to his wife and both ran to the car platform and jumped to the ground. His wife was seriously injured. He did not look back again until he had reached the ground, when he saw the freight train one hundred yards in the rear, having stopped. There was evidence to show that nearly all the passengers were frightened. There seemed to be a general panic, and many of the passengers jumped to the ground. The conductors of the two trains testified that there was no danger whatever of a collision, as the freight train had been properly signaled, as soon as it came in sight. Three of the passengers testified that they saw the freight train coming and apprehended no danger; that it seemed to be under control, and was running slowly. In an action by plaintiff to recover damages for the injuries received by his wife in jumping off the train it was held that the evidence would not sustain a verdict for plaintiff, and the defendant could not be held guilty of any act of negligence contributing to the injury of plaintiff’s wife.
Robertson, J.,
in delivering the opinion of the court says: “The defendant neither caused nor contributed to the injury of plaintiff’s wife unless it allowed' the freight train to come so near to, or so rapidly toward, the passenger coach as to frighten the passengers. It does not appear from the testimony that a single one of those who leaped from the train, except the plaintiff, saw the freight train coming. When plaintiff saw it, it was three hundred or four hundred yards distant, and, as he says, appeared to be moving rapidly. He does not state that he supposed from what he saw there would have been a collision. No one left the, train upon his own perception of danger. On the contrary, those who used their senses felt no alarm, and remained in the cars. Whatever may have been the *270speed of the train when three hundred or four hundred yards distant, it was slowed to a full stop at least fifty yards from the passenger coach. There was, therefore, no actual danger.” Of a similar import is the case of Railroad v. Felton, 33 Am. & Eng. R. R. Cases, 533.
Prom the premises of fact and of law aforesaid, these conclusions must be drawn: That the plaintiff has established no cause of action against the Missouri Pacific Railway Company; that there was no real danger and no such imminent danger as would, under the authorities quoted, justify her rash act and cast the responsibility for it on that company.
It follows from this that it is unnecessary to discuss the instructions in detail, and that the judgment as to that company also should be reversed.
The foregoing statement and opinion which were filed by me in division number 1, I refile as a dissenting opinion to the opinion of the court in banc, in so far as that opinion differs from this one.
Brace, J., concurs.